Citation Nr: 0501646	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-21 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person or on a 
finding that the veteran is permanently housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION


The veteran served on active duty from August 1969 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person or on a 
finding that the veteran is permanently housebound.

The veteran participated in a decision review officer hearing 
at the Cleveland RO in September 2003.  The hearing 
transcript has been associated with the claims folder.


FINDINGS OF FACT


1.  There is no competent evidence that the veteran is 
substantially confined, as a direct result of his 
disabilities, to his dwelling and the immediate premises.

2.  There is no competent evidence that the veteran is 
bedridden, or a patient in a nursing home, or is blind in 
both eyes, or helpless or so nearly helpless as to require 
the regular aid and attendance of another person.


CONCLUSION OF LAW


The criteria for a grant of special monthly pension have not 
been met.  38 U.S.C.A. §§ 1502, 1521, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.351, 3.352, 3.655 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim for a non-service-connected pension 
in November 1995.  In September 1996, the veteran was granted 
a 10 percent rating for hypertension, a 10 percent rating for 
bursitis and arthritis of the right shoulder, a 10 percent 
rating for hearing loss of the right ear, a 10 percent rating 
for a hiatal hernia, a 10 percent rating for traumatic 
arthritis of the right elbow, a 10 percent rating for a spur 
of the right heel, and a noncompensable rating for a ganglion 
of the left wrist.  The effective date of the grant of 
entitlement to a non-service-connected was November 1996.

In June 1997, the veteran submitted a letter to the RO 
requesting that he be awarded an earlier effective date for 
his non-service-connected pension benefits.  In July 1997, 
the RO responded to the veteran and stated that regulations 
dictated that the earliest effective date was the beginning 
of the month following the date of claim.

In January 2002, the veteran filed a claim for entitlement to 
special monthly pension benefits.  The veteran submitted VA 
medical records from the Cleveland VAMC and the Sandusky, OH 
VAMC.  These medical records detailed the veteran's treatment 
for osteoarthritis, left hip pain, spinal stenosis with 
radiculopathy, diverticulosis, hypertension and lumbar disc 
disease between 2000 and 2002.

In March 2002 the veteran submitted a statement that claimed 
he was suffering from further pain and was unable to work.

Also in March 2002, the veteran submitted the results from a 
MRI of his lumbar spine.  The examiner noted that the veteran 
had mild disk bulging at L3-4 and L4-5, there was disk 
bulging with focal herniation at the level of L5 - S1 on the 
left side and some increased fat in front and behind the 
thecal sac that caused further narrowing of the thecal sac.

In June 2002, the veteran submitted to a VA aid and 
attendance or housebound examination.  The examiner noted the 
following:  although he was brought to the examination by the 
county van, the veteran is able to drive; the veteran was not 
hospitalized at the time of the examination; the veteran was 
not bedridden; the veteran wore corrective lenses and was not 
legally blind; the veteran was capable of managing his 
benefit payments in his best interests; the veteran could 
protect himself from the hazards and dangers of his daily 
environment; the veteran had no bowel or bladder 
incontinence, he denied dizziness, but had occasional poor 
balance due to back pain; when pain radiated into his left 
leg, he became weak and had affected ambulation; he could 
perform self care and can travel beyond the premises of his 
home without difficulty; the veteran lives on a sailboat, 
goes for short walks and cooks for himself.

The examiner stated that the veteran was able to feed, clothe 
and toilet himself without assistance.  His functional 
restrictions included back pain, limitation of motion in his 
left hip, weakness of the left leg and some instability when 
walking.  The veteran had deficits with weight bearing and 
propulsion when his back pain flared up.  The veteran stated 
that he was able to walk approximately 50 yards, but them 
experienced some pain in the back and in the heels of both 
feet.  The veteran did not use a mechanical aid, but a cane 
was recommended for long distances.  The veteran's spinal 
stenosis was permanent.  He continued to have neurological 
symptoms of radiating pain into the left leg.  The veteran 
also had controlled hearing loss, hypertension, 
diverticulosis and reflux.  The examiner concluded that the 
veteran had lumbar stenosis with herniation at L5 - S1, 
hypertension, hearing loss, diverticulosis and gastro 
esophageal reflux disease.

In September 2003 the veteran participated in a local hearing 
with a decision review officer (DRO).  In response to the 
DRO's questions regarding aid and assistance, the veteran 
stated that he lived alone, was able to dress himself, feed 
himself, administer his own medications, obtained glasses two 
years prior and did not need assistance with his restroom 
requirements, including bathing.  The veteran stated that he 
had not been diagnosed by a physician as requiring aid and 
assistance.  With respect to being housebound, the veteran 
stated that he had days where he spent most of the day inside 
but may have taken short trips outside.  He traveled away 
from his home either by bicycle or motorcycle to obtain his 
mail or do other errands.  He also stated that he was 
completely bedridden the year before for at least three 
months.

The veteran submitted outpatient treatment reports from 
January 2002 through June 2003.  A treatment note in October 
2002 indicated that the veteran had a possible anti-social 
disorder, but that he had refused treatment at the mental 
health center.  The records chronicled treatment for spinal 
stenosis, gastro esophageal reflux disease and low back pain.  
In June 2003 the veteran was treated for pain in his right 
index finger.

The RO issued a supplemental statement of the case (SSOC) in 
September and December 2003 that continued the denial of the 
veteran's claim.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated February 2002 the RO 
informed the veteran that he must need constant help with 
daily needs such as bathing, dressing or eating, be blind, or 
be a patient in a nursing home to receive the Aid and 
Attendance benefit.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The February 2002 letter informed the 
veteran that the RO would make reasonable efforts to obtain 
his medical records, employment records or records from other 
Federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The February 2002 letter informed the veteran that 
he must prove one of the three conditions above to obtain 
benefits for Aid and Attendance.  The letter requested that 
the veteran provide either the evidence itself, or 
information describing additional evidence to the RO.
 
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his service-connected disabilities.  
There are no outstanding records to obtain.  When the veteran 
has provided information about where he was treated for his 
claimed conditions, the VA has obtained said records.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim.


In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

Increased pension is payable to a veteran by virtue being 
housebound or by reason of the need for aid and attendance.  
See 38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 
3.351(a)(1) (2004).  A finding that the veteran is housebound 
requires that he be substantially confined to his dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical area.  In such cases, the evidence must show 
that it is reasonably certain that the disability and 
resultant confinement will continue throughout his lifetime.  
See 38 U.S.C.A. §§ 1502(c), 1521(e) (West 2002); 38 C.F.R. § 
3.351(d) (2004).

The need for aid and attendance means being helpless or 
nearly so helpless as to require the aid and attendance of 
another person.  See 38 U.S.C.A. §§ 1502(b) (West 2002); 38 
C.F.R. § 3.351(b) (2004).  The veteran will be considered to 
be in such need if he: (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352 (a).

The following basic considerations are critical in 
determining the need for the regular aid and attendance of 
another person: inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  See 38 
C.F.R. § 3.352(a) (2004).

It is not required that all of the disabling conditions be 
found to exist before a veteran meets the criteria for the 
regular aid and attendance of another person.  The particular 
personal function, which the veteran is unable to perform, 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  See 38 C.F.R. 
§ 3.352(a) (2004).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  See Id.

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  See 38 C.F.R. § 3.352(c) (2004).

The evidence shows that the veteran does not need assistance 
with his daily needs, such as bathing, dressing or eating.  
As mentioned above, both the June 2002 VA Aid and Attendance 
examination and the veteran's September 2003 DRO hearing 
transcript demonstrate that the veteran is capable of taking 
care of himself.  The June 2002 VA examination noted that the 
veteran had been issued glasses two years prior to the 
examination, but that he was not legally blind.  The veteran 
testified in his DRO hearing in Sept 2003 that he lives on a 
sailboat in a marina, and not in a nursing home.

The Board notes that the veteran does suffer from several 
other conditions, including hypertension, low back pain and 
spinal stenosis with radiculopathy.  Although the record 
demonstrates that the veteran needs medical care for these 
conditions, the veteran does not meet the criteria set forth 
for those needing aid and attendance.  The veteran did not 
submit evidence that he was told by a physician to stay in 
bed, as stated in the DRO hearing transcript.  As such, the 
veteran does not meet the criteria set forth in 38 C.F.R. § 
3.352(a).  The veteran is not in need of regular aid and 
attendance by another person as he is able to perform all the 
duties set forth in the regulations.  See 38 C.F.R. § 
3.352(a) (2004).

In arriving at this decision, the Board is not unsympathetic 
to the veteran's plight. It should be noted, however, that 
the veteran does not meet any of the criteria set forth above 
to entitle him to an award of special monthly pension 
benefits.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to a special monthly pension 
must be denied.  See 38 U.S.C.A §5107 (West 2002).











ORDER


Entitlement to special monthly pension, based on the need for 
the regular aid and attendance of another person or on a 
finding that the veteran is permanently housebound, is 
denied.




________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


